

115 S1347 IS: Reducing Existing Costs Associated with Pharmaceuticals for Seniors Act of 2017
U.S. Senate
2017-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1347IN THE SENATE OF THE UNITED STATESJune 13, 2017Mr. Wyden (for himself, Mr. Bennet, Mr. Cardin, Mr. Merkley, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to prevent catastrophic out-of-pocket spending on
			 prescription drugs for seniors and individuals with disabilities.
	
 1.Short titleThis Act may be cited as the Reducing Existing Costs Associated with Pharmaceuticals for Seniors Act of 2017 or the RxCAP Act of 2017.
		2.Elimination of
			 cost-sharing above the Medicare part D annual out-of-pocket threshold
 (a)In generalSection 1860D–2(b)(4)(A) of the Social Security Act (42 U.S.C. 1395w–102(b)(4)(A)) is amended—
 (1)in clause (i)— (A)by redesignating subclauses (I) and (II) as items (aa) and (bb), respectively;
 (B)by striking subparagraph (B), with cost-sharing and inserting the following: “subparagraph (B)—  (I)for plan years 2006 through 2018, with cost-sharing; 
 (C)in item (bb), as redesignated by subparagraph (A), by striking the period at the end and inserting ; and; and (D)by adding at the end the following new subclause:
						
 (II)for plan year 2019 and subsequent plan years, without any cost-sharing.; and
 (2)in clause (ii)— (A)by striking clause (i)(I) and inserting clause (i)(I)(aa); and
 (B)by adding at the end the following new sentence: The Secretary shall continue to calculate the dollar amounts specified in clause (i)(I)(aa), including with the adjustment under this clause, after plan year 2018 for purposes of 1860D–14(a)(1)(D)(iii)..
					(b)Conforming
 amendments to low-Income subsidySection 1860D–14(a) of the Social Security Act (42 U.S.C. 1395w–114(a)) is amended— (1)in paragraph (1)—
 (A)in subparagraph (D)(iii), by striking 1860D–2(b)(4)(A)(i)(I) and inserting 1860D–2(b)(4)(A)(i)(I)(aa); and (B)in subparagraph (E)—
 (i)in the heading, by inserting prior to the elimination of such cost-sharing for all individuals after threshold; and (ii)by striking The elimination and inserting For plan years 2006 through 2018, the elimination; and
 (2)in paragraph (2)(E)— (A)in the heading, by inserting prior to the elimination of such cost-sharing for all individuals after threshold;
 (B)by striking Subject to and inserting For plan years 2006 through 2018, subject to; and (C)by striking 1860D–2(b)(4)(A)(i)(I) and inserting 1860D–2(b)(4)(A)(i)(I)(aa).